UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES RANDALL PETERSON,                
               Plaintiff-Appellant,
                 v.
                                                  No. 01-1026
TOGO D. WEST, Secretary of
Veterans Affairs,
                 Defendant-Appellee.
                                       
JAMES RANDALL PETERSON,                
               Plaintiff-Appellant,
                 v.
                                                  No. 01-1333
TOGO D. WEST, Secretary of
Veterans Affairs,
                 Defendant-Appellee.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                         (CA-99-165-1)

                       Submitted: July 31, 2001

                      Decided: September 5, 2001

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                         PETERSON v. WEST
                             COUNSEL

Geraldine Sumter, FERGUSON, STEIN, WALLAS, ADKINS,
GRESHAM & SUMTER, P.A., Charlotte, North Carolina, for Appel-
lant. Robert J. Conrad, Jr., United States Attorney, Richard Lee
Edwards, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  James Peterson appeals the district court’s grant of summary judg-
ment to Defendant on his claim of retaliation in violation of Title VII
of the Civil Rights Act, 42 U.S.C.A. §§ 2000e to 2000e-17 (West
1994 & Supp. 2000). For the reasons that follow, we affirm.

   Peterson, a civil engineer employed by the Veterans Administra-
tion Medical Center (VAMC) since 1976, entered duty at VAMC in
Asheville, North Carolina, as assistant chief in the Engineering Ser-
vices Department in April 1993. In March 1994, Peterson provided to
a VAMC administrator a statement and an affidavit about his knowl-
edge of an incident involving another employee’s grievance concern-
ing the acting chief, Carl Wagner.

    In early 1995, due to reorganization of the Engineering Services
Department, Peterson became a section chief; however, his official
title, GS grade and level, benefits, and salary remained the same.
Peterson retained supervisory authority over the projects and biomedi-
cal engineering sections and gained direct authority over the grounds
and carpenter shops over which another employee previously had
supervision; however, he no longer had to supervise the maintenance
and repair shops, over which Scott Holley obtained supervision. As
                           PETERSON v. WEST                            3
a result, Peterson supervised approximately twenty-four fewer
employees, and Holley supervised eight fewer. Peterson viewed the
repositioning as a demotion and complained that his new position
required skills and knowledge beyond his ability. When offered the
position of construction coordinator, Peterson declined and suggested
James Refenes for the position. After Refenes became construction
coordinator, Peterson complained about being overworked while
waiting for Refenes’ replacement.

   On March 27, 1995, Peterson received a written admonishment
from Wagner after Peterson disobeyed a direct order to remain in a
meeting. Peterson and Wagner had two more confrontations in April
1995, which Peterson insisted on tape-recording. Wagner considered
Peterson’s actions insubordinate and suspended him for five days in
June 1995. Peterson filed a complaint with the Veterans Administra-
tion EEO office, alleging age discrimination and reprisal.

   The final agency decision, dated May 10, 1999, found no discrimi-
nation against Peterson. Peterson filed a complaint in district court on
August 12, 1999, alleging unlawful reprisal for prior EEO activity.
Peterson further complained of the personnel changes in January
1995, his reassignment from assistant chief to section chief, disap-
proval of requests for compensatory time, disparate performance stan-
dards, negative performance ratings, the March 1995 admonishment,
a five-day suspension in June 1995, a reprimand for improperly
requesting sick leave, and a November 1995 proposal to suspend him.

   Defendant filed a motion for summary judgment. On October 27,
2000, the district court found the complaint untimely and, in the alter-
native, granted Defendant’s motion for summary judgment on the
merits. Peterson appealed this order, giving rise to No. 01-1026.
Peterson filed a motion to reconsider, which the district court denied.
Peterson appealed this order, giving rise to No. 01-1333. Defendant
filed a motion for summary disposition, arguing lack of subject matter
jurisdiction.

  We review an award of summary judgment de novo. Higgins v. E.I.
Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate when there is no genuine issue of
material fact, given the parties’ burdens of proof at trial. Fed. R. Civ.
4                         PETERSON v. WEST
P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49
(1986). In determining whether the moving party has shown that there
is no genuine issue of material fact, a court must assess the factual
evidence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. Id. at 255; Smith v. Virginia Com-
monwealth Univ., 84 F.3d 672, 675 (4th Cir. 1996).

   To prevail on a Title VII retaliation claim, Peterson must show: (1)
he engaged in a protected activity; (2) his employer took adverse
employment action against him; and (3) a sufficient causal connection
existed between the first two elements. See Hopkins v. Baltimore Gas
& Elec. Co., 77 F.3d 745, 754 (4th Cir. 1996). If Peterson establishes
a prima facie case, the burden shifts to Defendant to produce evidence
of a legitimate, non-discriminatory reason for the adverse action. See
Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254
(1981). If Defendant meets this burden, Peterson must show by a pre-
ponderance of the evidence that the proffered reason was pretextual,
and that the adverse action was motivated by discrimination. See
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146-48
(2000).

   Peterson is a federal employee and must sue under § 2000e-16, an
anti-discrimination provision that applies only to federal employees.
Therefore, in order to establish an adverse employment action, he
must show discrimination in what could be characterized as ultimate
employment decisions such as hiring, granting leave, discharging,
promoting, and compensating. See Page v. Bolger, 645 F.2d 227, 233
(4th Cir. 1981); see also Von Gunten v. Maryland, 243 F.3d 858, 865-
66 (4th Cir. 2001). Hiring, granting leave, discharging, promoting,
and compensating do not comprise an exhaustive list of what consti-
tutes an ultimate employment action, but rather illustrate the general
level of decision contemplated by § 2000e-16. Page, 645 F.2d at 233;
see Von Gunten, 243 F.3d at 866 n.3. Although Peterson’s job duties
changed, his official title, GS grade and level, benefits, and salary
remained the same. Thus, we find that Peterson failed to show an
adverse employment action was taken against him.

   Furthermore, even assuming Peterson established that Defendant
took adverse employment action against him, Peterson failed to estab-
lish the third element of causation. The mere fact that Wagner knew
                          PETERSON v. WEST                            5
that Peterson was testifying in another employee’s EEO matter is
insufficient evidence of retaliation. See Williams v. Cerberonics, Inc.,
871 F.2d 452, 457 (4th Cir. 1989). Thus, we find that Peterson failed
to establish a prima facie case of retaliatory discharge. Moreover, he
failed to rebut the legitimate, nondiscriminatory reasons offered by
Defendant for its admonishment and suspension of Peterson for his
insubordinate behavior. See Laughlin v. Metropolitan Wa. Airports
Auth., 149 F.3d 253, 260 (4th Cir. 1998); Hartsell v. Duplex Products,
Inc., 123 F.3d 766, 775 (4th Cir. 1997). Further, the reorganization
leading to Peterson’s modified position was a legitimate business
decision which had been proposed and formally approved before
Peterson’s protected EEO activity. See Hopkins, 77 F.3d at 754-55.
Consequently, we find that the district court properly granted sum-
mary judgment on the merits.*

   We affirm the district court’s order granting Defendant’s motion
for summary judgment. We deny Defendant’s motion for summary
disposition in light of Peterson’s withdrawal of his assertion that his
complaint was not filed pursuant to 28 U.S.C.A. § 2000e-16. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED

  *Because we find that the district court did not err in granting sum-
mary judgment on the merits, we need not address the proprieties of the
district court’s conclusion that the complaint was untimely.